209 F.2d 258
UNITED STATES of America, Appellant,v.Michael P. ACRI, Dollar Savings & Trust Co., and EdwardOravitz, Administrator of the Estate of JohnOravec, a.k.a. Oravitz, Deceased, Appellees.
No. 11864.
United States Court of Appeals,Sixth Circuit.
Dec. 17, 1953.

H. Brian Holland, Washington, D.C., John J. Kane, Jr., and Frank E. Steel, Cleveland, Ohio, for appellant.
Francis B. Kavanagh, Cleveland, Ohio, John A. Willo, Youngstown, Ohio, for appellees.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised.


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed in accordance with the findings of fact and conclusions of law of the district court, 109 F.Supp. 943.